Citation Nr: 0305061	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  96-15 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
seizure disorder.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from September 1956 to 
September 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in September 
1995 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which denied reopening 
of the veteran's claim for service connection for a seizure 
disorder.  The veteran entered notice of disagreement with 
this decision in November 1995; the RO issued a statement of 
the case in March 1996; and the veteran entered a substantive 
appeal, on a VA Form 9, which was received in April 1996.  

During the appeal, the Board issued decisions in July 1997, 
May 2000, and November 2001, finding that new and material 
evidence had not been presented and denying reopening of a 
claim for service connection for a seizure disorder.  These 
Board decisions were subsequently vacated by orders of the 
United States Court of Appeals for Veterans Claims (Court).  
The November 2001 Board decision was vacated by a June 2002 
Court order.  The Joint Motion to Remand supporting the 
Court's June 2002 order reflects that the November 2001 Board 
decision was vacated and remanded for the Board to address 
additional medical evidence submitted since the prior final 
denial of the claim for a determination of whether the 
additional evidence constituted new and material evidence 
sufficient to reopen a claim for service connection for a 
seizure disorder.  Subsequent to the Court's June 2002 order, 
the veteran's attorney has submitted written argument, most 
recently in December 2002.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim on appeal to 
reopen service connection for a seizure disorder on the basis 
of new and material evidence has been obtained; VA has 
notified the appellant of the evidence needed to substantiate 
the claim addressed in this decision and obtained all 
relevant evidence designated by the appellant in order to 
assist in substantiating the claim for VA compensation 
benefits. 

2.  The veteran's claim to reopen service connection for 
epilepsy and nervousness was denied in a May 1987 Board 
decision.

3.  The evidence associated with the claims file subsequent 
to the May 1987 Board decision which is new, by itself or in 
connection with evidence previously assembled, is not of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the claim for service 
connection for a seizure disorder.


CONCLUSIONS OF LAW

1.  The May 1987 Board decision denial of reopening of a 
claim for service connection for a seizure disorder was final 
when issued.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 
C.F.R. §§ 3.156(a), 20.1100 (2002).  

2. The additional evidence associated with the file since the 
Board's May 1987 denial of the claim is not new and material, 
and the claim for service connection for a seizure disorder 
is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 
(West 2002); 38 C.F.R. §§ 3.156(a), 3.159, 20.1105 (2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits.  This includes notice to the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
VA Secretary, that is necessary to substantiate the claim.  
This also includes in certain cases a medical examination or 
medical opinion where necessary to decide the claim.  VA has 
issued regulations to implement the Veterans Claims 
Assistance Act of 2000.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).  The duty to notify provisions of the 
Veterans Claims Assistance Act of 2000 and implementing 
regulations apply to claims to reopen based on new and 
material evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board finds that, in this appellant's case, the 
requirements of the Veterans Claims Assistance Act of 2000 
and implementing regulations have been met. 
In the rating decision, statement of the case, and 
supplemental statement of the case, the RO advised the 
appellant of what must be demonstrated to establish new and 
material evidence to reopen a claim for service connection 
for a seizure disorder.  The Board finds that the RO has 
obtained, or made reasonable efforts to obtain, all records 
or other evidence that might be relevant to the appellant's 
claim to reopen, and the appellant has not identified any 
additional records or other evidence that has not been 
obtained.  Additionally, the vacated Board decisions in July 
1997, May 2000, and November 2001, while of no binding legal 
effect, nevertheless provided additional notice to the 
veteran of what must be demonstrated to establish new and 
material evidence to reopen a claim for service connection 
for a seizure disorder, and provided notice to the veteran of 
the provisions of the Veterans Claims Assistance Act of 2000.  
A March 2001 Joint Motion for Remand and to Stay Proceedings 
reflects that the veteran and his attorney are well aware of 
the provisions of the Veterans Claims Assistance Act of 2000.  

Additionally, in briefs submitted during the appeal, 
characterized as a Petition for Extraordinary Relief, the 
veteran's attorney requests the Board to immediately issue a 
decision on this issue, and requests the Court to issue a 
writ demanding that the Board take immediate action.  The 
Board finds that such request for immediate issuance of a 
decision without any further delay, coupled with a 
characterization of past delays as "unreasonable," without 
a request for additional assistance or specification as to 
any duty to assist that had not been fulfilled, constitutes a 
waiver of any further development pursuant to the provisions 
of the Veterans Claims Assistance Act of 2000.  See Janssen 
v. Principi, 15 Vet. App. 370, 374-75 (2001).  Accordingly, 
no further notice to the appellant or assistance in acquiring 
additional evidence is required by the new statute and 
regulations.  

II.  New and Material Evidence to Reopen Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2002).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002). 

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2002). 

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  However, aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2002). 

In this case, the veteran had active duty service from 
September 1956 to September 1957.  In a 1957 rating decision, 
the RO denied service connection for epilepsy (including 
"nervousness"), finding that the veteran's epilepsy 
preexisted service and was not aggravated by service.  The 
evidence of record at the time of the December 1957 RO rating 
decision consisted of the veteran's service medical records, 
which include the following: a service entrance examination 
that was negative for any history, findings, or diagnosis of 
epilepsy; in November 1956 the veteran experienced a seizure, 
and reported that he had experienced seizures prior to 
service; nursing notes dated in November 1956 that reflect 
the veteran's report of having had epilepsy for two or three 
years; a history upon hospital admission of the veteran 
having passed out during the seventh week of basic training, 
that he had experienced attacks in the past as far apart as 
three months and as close together as three days, and that, 
four years prior, he had been hit on the head (over the right 
eye) with an ax; and an in-service diagnosis of grand mal 
type idiopathic epilepsy, which in-service medical examiners 
opined existed prior to service.  

The 1957 RO rating decision found that the veteran's seizure 
disorder existed prior to induction into active service.  
Although notified of the RO's denial of the claim later in 
December 1957, the veteran did not enter notice of 
disagreement with this decision within one year of such 
notice; therefore, the December 1957 RO rating decision 
became final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. 
§§ 20.201, 20.302, 20.1103 (2002).  In Board decisions dated 
in March 1979, January 1983, December 1984, and May 1987, the 
Board subsequently denied the veteran's requests to reopen a 
claim for service connection for epilepsy or a seizure 
disorder.  

In the May 1987 decision, the Board denied the veteran's 
claim to reopen service connection for a seizure disorder.  
The Board's May 1987 decision denying the veteran's claim to 
reopen service connection for a seizure disorder was final 
when issued.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 20.1100.  
The Board will now consider whether new and material evidence 
has been presented since the May 1987 Board decision to 
reopen a claim for service connection for a seizure disorder. 

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  When it is determined that new and material 
evidence has been submitted, VA must reopen a previously 
denied claim.  See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993).  If new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  Regardless of 
the actions of the RO, the Board has a legal duty to address 
the "new and material evidence" requirement.  If the Board 
finds that no new and material evidence has been submitted, 
it is bound by a statutory mandate not to consider the merits 
of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement of 38 C.F.R. 
§ 3.156(a) in the VA regulations implementing the Veterans 
Claims Assistance Act of 2000 apply only to a claim to reopen 
a finally decided claim that was received on or after August 
29, 2001.  38 C.F.R. § 3.159(c) (2002).  As the veteran in 
this case filed his claim to reopen in 1995, prior to the 
August 29, 2001 effective date for regulatory change of the 
new and material evidence requirement, the changes to the 
definition of new and material evidence at 38 C.F.R. 
§ 3.156(a) do not apply; the definition of new and material 
evidence in effect prior to August 29, 2001 will be applied.  

For claims to reopen filed prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The veteran contends that his claim for service connection 
for a seizure disorder should be reopened.  Through his 
attorney, he contends that the additional evidence presented 
in support of his claim, including multiple lay statements 
and medical nexus opinion evidence, constitutes new and 
material evidence to warrant reopening of the claim.  

After a review of the evidence of record, the Board finds 
that the evidence associated with the claims file subsequent 
to the Board's May 1987 decision which is new, by itself or 
in connection with evidence previously assembled, is not of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the claim for service 
connection for a seizure disorder.

The evidence of record at the time of the May 1987 Board 
decision included reports of a VA examination conducted in 
September 1960 (with a December 1960 addendum), a social 
survey conducted in November 1960, and private medical 
statements from P. J. Begley, M.D, and from H. K. Buttermore, 
M.D.  In statements dated in 1960, 1976, and 1978, Dr. Begley 
indicated first that he had treated the veteran since 1958 
for epilepsy that existed prior to entry into service; later, 
he wrote that, based on the veteran's statements that he did 
not have seizures prior to service, the onset of seizures was 
somewhat in doubt.  In statements dated in 1976 and 1978, Dr. 
Buttermore, a family physician, indicated that the veteran 
was strong and healthy as a child, and that the veteran's 
first "period of disablement" occurred during the holiday 
season in 1956 when the veteran suddenly developed an 
epileptic seizure.  

The evidence of record in May 1987 included copies of letters 
claimed to have been written by the veteran during service; 
numerous lay statements from the veteran's wife, mother, 
mother-in law and long term acquaintances relating their 
observations of the veteran's physical condition prior to 
active duty; written statements of the veteran; and testimony 
by the veteran, his mother and brother, offered during a 
January 1979 travel board hearing.  The evidence included 
purported excerpts from letters of the veteran to his family 
during service, statements from the veteran's parents, long-
time acquaintances, and pastor, including some to the effect 
that the veteran did not suffer epileptic seizures prior to 
service or that his condition worsened during service.  
Statements from the veteran's mother, mother-in-law, and wife 
included the assertions that a pre-service head injury did 
not bother the veteran's health, that the veteran did not 
attend a 1960 VA examination, and that neither his wife nor 
the veteran talked to a VA social worker in 1960. 

The evidence of record in May 1987 included the copy of a 
transcript for the school year commencing in August 1954; 
duplicate copies of service medical records; statements from 
the veteran and his spouse; VA treatment records; the report 
of a September 1981 VA hospitalization; additional lay 
statements by the veteran and others; and the transcript of a 
RO hearing held in March 1982.  The evidence included 
statements dated in August and September 1986 from R.C. 
Ellis, M.D., and C.A. Moore, M.D., and private 
hospitalization and treatment records dated from 1964 to 
1984, reflecting contemporaneous treatment for a seizure 
disorder; duplicate copies of private physician and lay 
statements; additional lay statements; and the transcript of 
a RO hearing conducted in November 1986.  The evidence also 
included multiple written statements by the veteran regarding 
the pre-service, in-service, and post-service histories of 
seizure and other lay statements.

The medical evidence of record at the time of the May 1987 
Board decision included the veteran's written submissions and 
testimony that he did not have seizures prior to service, he 
had a memory impairment during service, and a new in-service 
history of head injury; medical opinion evidence that the 
veteran's epilepsy or seizure disorder did not preexist 
service; and statements and personal hearing testimony by the 
veteran, his mother, and other family members to the effect 
that the veteran never had seizures prior to service and 
appeared to have gotten worse during service.  

Additional evidence associated with the veteran's claims file 
since the Board's May 1987 decision to deny reopening consists 
of copies of private medical statements from Drs. Baker, 
DeBusk, Pannocchia, and Smith; numerous lay statements, and 
other documents; a copy of a January 1966 Social Security 
Award letter; copies of records from Four Mile School and Pine 
Flat School, dated in 1952; an undated letter from the veteran 
to the Tennessee Wildlife Resources Agency; lists of 
medications and dosages prescribed to the veteran; copies of 
Federal statutes and regulations; the transcript of a December 
1992 hearing at the U.S. Department of Labor; and various 
statements by the veteran and his attorney.

The duplicate copies of service medical records, post-service 
medical records, various lay statements and other documents 
constitute evidence already considered when the claim was 
previously denied.  Since this additional evidence only 
duplicates that already of record at the time of the May 1987 
decision, it is, thus, not "new" within the meaning of 38 
C.F.R. 3.156(a).

Subsequent to the May 1987 Board decision, the veteran 
presented to various private physicians an inaccurate history 
of a head injury (being hit by a large shell casing) as having 
occurred in service in 1956, and an inaccurate report of 
initial onset of seizures immediately following the purported 
in-service head injury.  This inaccurate history formed the 
basis for several purported medical opinions.  For example, a 
September 1987 letter from Dr. Baker reflecting the results of 
an examination includes the following as part of the "PAST 
MEDICAL HISTORY": "Positive for seizure disorder with 
patient apparently on seizure medications, status-post head 
injury, with history of amnesia and head injury while in the 
military service."  This history reported by the veteran is 
clearly an inaccurate history, however, as the evidence 
demonstrates no evidence of head injury in service; the 
service medical record evidence, as taken from the veteran, 
reflects instead a history of only a pre-service head injury 
of having been hit on the head over the eye with an ax.  The 
Board has previously rejected the veteran's account of 
inservice head injury.  A February 1998 letter from William 
Smith, M.D., reflects the opinion that there was "direct 
evidence that the injury to [the veteran's] head in the 
service was followed by the epilepsy and the loss of memory 
which has continued until this day."  The history presented 
by the veteran to Dr. Smith was that he had been "struck in 
the head by a large shell casing in November 1956."  A 
February 1998 letter from Luis Pannocchia, M.D., reflects that 
the veteran required "medication for a seizure disorder due 
to an injury to the head while on active military duty in 
1956."  Likewise, a June 2000 letter from Charles DeBusk, 
M.D., reflects a history of head trauma during service in 
1956, a history of onset of seizures dating from this alleged 
event, and a medical nexus opinion based on this history that 
the veteran's seizures "appear[ ] to be service related, due 
to the trauma to the head in 1956."  

These nexus opinions are based on a clearly inaccurate history 
of a head injury in service and inaccurate history of onset of 
seizure symptoms in service in 1956.  The Board finds that 
such purported medical nexus opinions, based as they are on 
such inaccurate history of in-service head injury, coupled 
with the absence of an accurate history of pre-service head 
injury or pre-service seizures, are unsupported by the 
probative medical evidence of record and are of no probative 
value.  The Court has held that the Board is not bound to 
accept medical opinions which are based on history supplied by 
the veteran where that history is unsupported by the medical 
evidence.  See Boggs v. West, 11 Vet. App. 334, 340 (1998).  
The Court has held that, while an examiner can render a 
current diagnosis based upon his examination of the veteran, 
without a thorough review of the record, an opinion regarding 
the etiology of the underlying condition can be no better than 
the facts alleged by the veteran.  Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  In effect, it is mere speculation.  See 
Black v. Brown, 5 Vet. App. 177, 180 (1993).   

Furthermore, while the veteran's Social Security award letter, 
the undated letter to the Tennessee Wildlife Resources Agency, 
lists of medications and dosages prescribed to the veteran and 
copies of Federal statutes and regulations are "new" in the 
sense that this evidence was not previously of record, they 
are not "material" for purposes of reopening the claim.  
With the exception of the letter written by the veteran, the 
evidence simply is not probative of the question of whether a 
seizure disorder was incurred or aggravated in service, the 
pivotal issue underlying the veteran's claim for service 
connection.  Hence, this evidence does not bear directly and 
substantially upon the specific matter under consideration, 
and, thus, is not so significant that it must be considered to 
fairly decide the merits of the claim.

The letter the veteran wrote to the Tennessee Wildlife 
Resources Agency includes his reported history of being hit 
struck in the head with a shell casing during service, and his 
own opinion that such injury has caused him permanent 
disability due to seizures. As with the numerous other written 
statements authored by the veteran and others acting on his 
behalf, including his attorney, such evidence is also not 
sufficient to reopen the claim because it contains contentions 
that are substantively identical to those made in connection 
with the prior denials, and constitute only a lay assertion of 
incurrence or aggravation.  Consequently, reiteration of these 
same allegations and arguments, when they have been previously 
made, does not constitute new evidence.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  

Furthermore, as neither the veteran nor any of the lay persons 
who submitted statements on his behalf possess the medical 
expertise and training to competently offer an opinion as to 
whether his seizure disorder was incurred or aggravated in 
active service, lay allegations purporting to do so also are 
not material.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 
Where, as here, resolution of the issue turns on a medical 
matter, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen a previously disallowed claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  For these 
reasons, the Board finds that the additional evidence 
associated with the file since the Board's May 1987 denial of 
the claim is not new and material, and the claim for service 
connection for a seizure disorder is not reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104; 38 C.F.R. §§ 
3.156(a), 3.159, 20.1105. 


ORDER

New and material evidence not having been submitted, the 
veteran's request to reopen a claim for service connection 
for a seizure disorder is denied. 



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

